IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: DANIEL J. EDWARDS AND MARINA        : No. 686 MAL 2021
EDWARDS, ADMINISTRATORS OF THE             :
ESTATE OF J.E., THEIR DECEASED             :
MINOR SON                                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
PETITION OF: FARMERS INSURANCE             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.